FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

HEIDI BETZ,                                 No. 05-15704
                Plaintiff-Appellant,
                                               D.C. No.
                v.
                                            CV-03-03231-SI
TRAINER WORTHAM & COMPANY,                 Northern District
INC.; DAVID P. COMO; FIRST                   of California,
REPUBLIC BANK, a Nevada                      San Francisco
corporation; ROBERT VILE,
                                                ORDER
             Defendants-Appellees.
                                       
                  Filed September 14, 2007

       Before: John T. Noonan, Ronald M. Gould, and
           Johnnie B. Rawlinson, Circuit Judges.


                           ORDER

  The Petition for Panel Rehearing is GRANTED. The opin-
ion in the above-captioned matter filed on May 11, 2007, and
published at 486 F.3d 590, is WITHDRAWN. A modified
opinion shall be filed and substituted.

  The parties shall have fourteen (14) days from entry of the
modified opinion to file petitions for rehearing or petitions for
rehearing en banc in the above-captioned matter.

  IT IS SO ORDERED.




                             12409
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.